Case: 2:18-cv-00387-MHW-KAJ Doc #: 55 Filed: 05/05/20 Page: 1 of 10 PAGEID #: 2489




                       UNITED STATES DITRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Edward B. Avery, Sr.,
                                       Case No. 2:18-cv-387
       Petitioner,
                                       Judge Michael H. Watson
       v.
                                       Magistrate Judge Kimberly A. Jolson
Warden, Marion
Correctional Institution,

       Respondent.

                              OPINION AND ORDER

       On January 31, 2020, the Magistrate Judge issued a Report and

Recommendation (“R&R”) recommending that the petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 be dismissed. ECF No. 46. Petitioner

objects to the R&R. ECF No. 53. Respondent has filed a Response. ECF No.

54. Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review.

For the following reasons, Petitioner’s Objection, ECF No. 53, is OVERRULED.

The R&R, ECF No. 46, is ADOPTED and AFFIRMED. This case is hereby

DISMISSED. The Court DECLINES to issue a certificate of appealability.

       This Court has detailed the lengthy procedural history of this case in a prior

Opinion and Order, ECF No. 27, PAGEID # 1601–03; see also R&R, ECF No.

46, PAGEID # 2450–2453. Briefly, Petitioner challenges his August 1997

convictions after a jury trial in the Union County Court of Common Pleas on rape,

robbery, aggravated burglary, and kidnapping. The appellate court affirmed
Case: 2:18-cv-00387-MHW-KAJ Doc #: 55 Filed: 05/05/20 Page: 2 of 10 PAGEID #: 2490




Petitioner’s convictions and sentence. Petitioner did not file a timely appeal. The

Ohio Supreme Court denied his motion for a delayed appeal. The state appellate

court also dismissed Petitioner’s application for reopening of the appeal pursuant

to Ohio Appellate Rule 26(B) as untimely. On November 23, 2010, the trial court

conducted a de novo re-sentencing hearing to advise Petitioner of the terms of

post release control and issued a new judgment entry of sentence. The

appellate court affirmed that judgment and the Ohio Supreme Court dismissed

Petitioner’s subsequent appeal. Petitioner has filed four federal habeas corpus

petitions pursuant to 28 U.S.C. § 2254 challenging his convictions. On February

21, 2018, the Sixth Circuit denied Petitioner’s motion for authorization for the

filing of a successive § 2254 action as unnecessary in view of King v. Morgan,

807 F.3d 154 (6th Cir. 2015), and In re Stansell, 828 F.3d 412 (6th Cir 2016).

ECF No. 7-1. Petitioner now raises nine claims for relief. 1 He asserts that his

convictions constitute allied offenses of similar import (claim one); that he was

denied a fair trial because a dismissed alternate juror remained in the jury room

during deliberations (claim two); that he was denied the effective assistance of

trial counsel (claim five); that the trial court issued improper jury instructions on

Counts 2 and 3 and on other essential elements of offenses charged (claims

nine, ten, and eleven); that he was denied the effective assistance of appellate

counsel (claim twelve); that he was denied due process in Rule 26(B)



1
    Petitioner has withdrawn various claims. (ECF No. 44, PAGEID # 1786 n.2.)
Case No. 2:18-cv-387                                                       Page 2 of 10
Case: 2:18-cv-00387-MHW-KAJ Doc #: 55 Filed: 05/05/20 Page: 3 of 10 PAGEID #: 2491




proceedings (claim thirteen); and that the trial court lacked jurisdiction to re-

sentence him (claim fifteen). The Magistrate Judge recommended dismissal of

all of the foregoing claims as procedurally defaulted. Petitioner objects to that

recommendation.

       Petitioner maintains that this Court should address the merits of his claims,

because the Sixth Circuit remanded the case indicating that no procedural

impediments barred the filing of this (his fourth) federal habeas corpus petition.

ECF No. 7-1, PAGEID # 951. He contends that, because the jury did not find

him guilty of kidnapping with a sexual motivation specification, but only

kidnapping, his sentence is invalid and res judicata does not apply. 2 Petitioner

also argues that res judicata does bar review of his claims, because the trial

court conducted a de novo re-sentencing hearing to notify him of the terms of

post-release control pursuant to State v. Singleton, 124 Ohio St.3d 173 (2009)

(de novo re-sentencing hearing required for failure properly to impose term of

post-release control), prior to the Ohio Supreme Court’s decision in State v.

Fischer, 128 Ohio St.3d 92 (2010) (holding that res judicata applies to second

appeal after de novo re-sentencing for notification of post-release control).

Therefore, Petitioner argues, the appellate court should have granted him a de

novo review. Additionally, Petitioner argues that the state appellate court

improperly applied res judicata in view of a change in Ohio’s allied offenses law


2
 On August 4, 1997, the trial court issued a nunc pro tunc judgment entry of
sentence correcting an apparent clerical error in this regard.
Case No. 2:18-cv-387                                                      Page 3 of 10
Case: 2:18-cv-00387-MHW-KAJ Doc #: 55 Filed: 05/05/20 Page: 4 of 10 PAGEID #: 2492




under State v. Ruff, 143 Ohio St.3d 114 (2015). Similarly, he argues that his

claim of improper participation by a dismissed juror may properly be addressed

by this Court due to a change in Ohio law under State v. Downour, 126 Ohio

St.3d 508 (2010). Alternatively, Petitioner asserts that the ineffective assistance

of appellate counsel establishes cause for any procedural default. As cause for

his procedural default of that claim, Petitioner now states that he timely delivered

his Rule 26(B) application to prison officials for mailing, but they waited thirteen

days to send it. As to his claim that the trial court lacked jurisdiction to re-

sentence him, Petitioner argues this issue may be raised, and properly

addressed by this Court, at any time.

       The Court does not find Petitioner’s arguments to be persuasive. The

Sixth Circuit indicated that Petitioner faced “no procedural impediment” to filing a

new § 2254 action in this Court in the context of his request for authorization for

filing of a successive habeas corpus petition, not in reference to application of

any potential procedural default. ECF No. 7-1, PAGEID # 949–51. Plainly, the

Sixth Circuit’s order had no bearing on the issue of procedural default. Further,

the trial court’s correction of what appears to have been a clerical error in the

initial judgment entry of sentence, deleting language indicating that Petitioner had

been convicted of a sexual motivation specification in relation to his kidnapping

conviction, did not invalidate his convictions or otherwise bar application of res

judicata to claims that he failed to present to the state appellate court in the first

instance on direct appeal and did not raise in the Ohio Court of Appeals until

Case No. 2:18-cv-387                                                       Page 4 of 10
Case: 2:18-cv-00387-MHW-KAJ Doc #: 55 Filed: 05/05/20 Page: 5 of 10 PAGEID #: 2493




after his re-sentencing hearing. Petitioner refers to, and this Court is aware of,

no legal authority to support this argument.

       The state appellate court held that Fischer, 128 Ohio St.3d 92, and res

judicata, barred review in Petitioner’s re-sentencing appeal of all claims that he

could have raised on direct appeal:

       {¶ 7} Although the issues that Avery raises in this appeal have either
       previously been addressed on appeal, or could have been raised at
       the time of his previous appeals, he again seeks to revisit these issues
       after his new sentencing hearing. However, a recent decision by the
       Supreme Court of Ohio has clarified the extent of review that is
       applicable after a new sentencing hearing is held due to a trial court’s
       failure to properly impose PRC. See State v. Fischer, 128 Ohio St.3d
       92, 2010–Ohio–6238, 942 N.E.2d 332.

       {¶ 8} The Ohio Supreme Court abrogated portions of State v. Bezak,
       114 Ohio St.3d 94, 2007–Ohio–3250, 868 N.E.2d 961, and held that
       “the new sentencing hearing to which an offender is entitled under
       Bezak is limited to proper imposition of postrelease control.” Fischer
       at ¶ 29, 942 N.E.2d 332. When postrelease control is not properly
       included in a sentence for a particular offense, the sentence for that
       offense is void, but “only the offending portion of the sentence is
       subject to review and correction.” Id. at ¶ 27, 942 N.E.2d 332. The
       new sentencing hearing is limited to the proper imposition of
       postrelease control. Id. at ¶ 29, 942 N.E.2d 332.

       {¶ 9} The scope of relief is limited and does not permit a reexamination
       of all the perceived errors at trial or in other proceedings. Id. at ¶ 25,
       942 N.E.2d 332, citing Hill v. United States (1962), 368 U.S. 424, 430,
       82 S.Ct. 468, 7 L.Ed.2d 417. The doctrine of “res judicata still applies
       to other aspects of the merits of a conviction, including the
       determination of guilt and the lawful elements of the ensuing
       sentence.” Id. at paragraph three of the syllabus, 128 Ohio St.3d 92,
       942 N.E.2d 332; State v. Hall, 3d Dist. No. 12–10–11, 2011–Ohio–
       659, ¶ 12.

       {¶ 10} The three assignments of error raised by Avery do not pertain
       to the imposition of PRC. Therefore, they are barred by the doctrine
       of res judicata and are not subject to another appellate review.

Case No. 2:18-cv-387                                                       Page 5 of 10
Case: 2:18-cv-00387-MHW-KAJ Doc #: 55 Filed: 05/05/20 Page: 6 of 10 PAGEID #: 2494




                                           ***

        {¶ 15} Avery's new judgment entry of sentencing, which corrected the
       portion of the sentence pertaining to PRC and specified the method
       of conviction, cannot be used as a vehicle to reopen all of the other
       aspects of his case. Avery's appeal from that judgment is limited to
       the subject of postrelease control. Res judicata is still applicable to the
       issues Avery has raised today.

State v. Avery, 3rd Dist. No. 14-10-35, 2011 WL 3656470, at *2–4 (Ohio Ct. App.

Aug. 22, 2011). Petitioner thereby has committed a procedural default. See

Washington v. Turner, No. 1:18-cv-709, 2020 WL 1983066, at *8 (S.D. Ohio Apr.

27, 2020). Further, this Court is bound by a state court’s interpretation of state

law. See Dukles v. Chuvalas, No. 1:17-cv-2164, 2017 WL 3447830, at *7 (N.D.

Ohio July 5, 2017) (citing Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Allen v.

Morris, 845 F.2d 610, 614 (6th Cir. 1988)). Petitioner refers to no legal authority

to support this argument that the state appellate court erred. Ohio courts have

applied Fischer to cases pending when the Ohio Supreme Court issued its

decision in Fischer. See, e.g., State v. Pugh, 5th Dist. No. 2010CA00173, 2011

WL 662650 (Ohio Ct. App. Feb. 22, 2011); State v. Wren, 9th Dist. No. 25616,

2011 WL 5301774 (Ohio Ct. App. Nov. 2, 2011). The Ohio Supreme Court has

stated that “[a] new judicial ruling may be applied [] to cases that are pending on

the announcement date.” See Ali v. State, 104 Ohio St.3d 328, 329 (2004).

       As to Petitioner’s claim that the trial court lacked jurisdiction to re-sentence

him on sentences already served, Petition, ECF No. 1, PAGEID # 21, Petitioner

waived this claim by failing to raise it on appeal. See R&R, ECF No. 46, PAGEID

Case No. 2:18-cv-387                                                       Page 6 of 10
Case: 2:18-cv-00387-MHW-KAJ Doc #: 55 Filed: 05/05/20 Page: 7 of 10 PAGEID #: 2495




# 2457–58. Again, none of the cases referred to by Petitioner support his

argument to the contrary. Moreover, the record does not support his claim. The

trial court conducted the re-sentencing hearing solely for the purpose of

appropriate imposition of the term of post-release control. See State v. Avery,

10th Dist. No. 14-10-35, 2011 WL 3656470, at *2 (Ohio Ct. App. Aug. 22, 2011). 3

       Petitioner’s claim that the Ohio Court of Appeals unconstitutionally

dismissed his Rule 26(B) application as untimely, see PAGEID # 20, does not, in

any event, provide him a basis for relief. A petitioner’s claim “must directly

dispute the fact or duration” of his confinement in order to provide a basis for

relief. See Ysreal v. Warden, Chillicothe Corr. Inst., No. 1:13-cv-34, 2014 WL

7185264, at *6 (S.D. Ohio Dec. 16, 2014) (citing Kirby v. Dutton, 794 F.2d 245,

248 (6th Cir. 1986) (citing Prieser v. Rodriguez, 411 U.S. 475, 500 (1973)). “A

ground for relief that challenges the correctness of a state judicial proceeding

and does not dispute the detention itself is not cognizable. Id. (citing Kirby, 794

F.2d at 247–48). Moreover, “‘the writ [of habeas corpus] is not the proper means

by which prisoners should challenge errors or deficiencies in state post-

conviction proceedings . . . because the claims address collateral matters and

not the underlying state conviction giving rise to the prisoner’s incarceration.’”


3
 The appellate court rejected Petitioner’s claim that his judgment was void and
that the trial court lacked jurisdiction for failing to comply with Ohio law. Avery,
2011 WL 3656470, at *2–3. However, Petitioner does not raise that same
argument here. Petition, ECF No. 1, PAGEID # 21.



Case No. 2:18-cv-387                                                      Page 7 of 10
Case: 2:18-cv-00387-MHW-KAJ Doc #: 55 Filed: 05/05/20 Page: 8 of 10 PAGEID #: 2496




Cassano v. Bradshaw, No. 1:03-cv-1206, 2018 WL 3455531 (N.D. Ohio July 18,

2018) (quoting Kirby, 794 F.2d at 247) (following Preiser v. Rodriguez, 411 U.S.

475 (1973)).

       Petitioner’s argument that he is entitled to review of the merits of his claims

in view of a change in Ohio law likewise fails. Nothing prevented Petitioner from

raising his claim that his convictions constituted allied offenses of similar import

or that the trial court’s failure to dismiss an alternate juror during deliberations

denied him a fair trial on direct appeal. By failing to do so, Petitioner has waived

his right to review of these claims here. Further, the Ohio Supreme Court did not

issue its decision in Ruff until March 25, 2015, and long after conclusion of

Petitioner’s re-sentencing appeal. In any event, neither Ruff nor Downour,

referred to by the Petitioner, provide a basis for consideration of the merits of

claims that Petitioner could have raised on direct appeal. Russell v. Bunting, 722

F. App’x 539 (6th Cir. 2018), also referred to by Petitioner, likewise does not

assist him. Russell involved application of the law-of-the-case doctrine in Rule

26(B) proceedings and whether it precluded review of a claim of ineffective

assistance of counsel where there had been an intervening change in law.

These are not the circumstances here.

       The record does not support that Petitioner can establish cause for his

procedural default. Petitioner did not raise in Rule 26(B) proceedings any issue

regarding allied offenses of similar import, ineffective assistance of trial counsel,

or the presence of an alternate juror during deliberations. ECF No. 5, PAGEID

Case No. 2:18-cv-387                                                       Page 8 of 10
Case: 2:18-cv-00387-MHW-KAJ Doc #: 55 Filed: 05/05/20 Page: 9 of 10 PAGEID #: 2497




# 278–84. Thus, the ineffective assistance of appellate counsel cannot establish

cause for these underlying claims. Edwards v. Carpenter, 529 U.S. 446, 451

(2000). Moreover, the record simply does not support Petitioner’s claim that the

trial court issued improper or inadequate jury instructions omitting essential

elements of the offenses charged in regard to his convictions. Transcript, ECF

No. 45, PAGEID # 2300–19; PAGEID # 2335–39. The record does not support

Petitioner’s claim of ineffective assistance of counsel. Strickland v. Washington,

466 U.S. 668 (1984). Petitioner therefore cannot establish cause for his

procedural defaults on this basis.

       For the foregoing reasons, and for the reasons detailed in the Magistrate

Judge’s R&R, Petitioner’s Objection, ECF No. 53, is OVERRULED. The R&R,

ECF No. 46 is ADOPTED and AFFIRMED. This action is hereby DISMISSED.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, the Court now considers whether to issue a

certificate of appealability. “In contrast to an ordinary civil litigant, a state

prisoner who seeks a writ of habeas corpus in federal court holds no automatic

right to appeal from an adverse decision by a district court.” Jordan v. Fisher,

135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a habeas

petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability

may issue only if the petitioner “has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing of

Case No. 2:18-cv-387                                                         Page 9 of 10
Case: 2:18-cv-00387-MHW-KAJ Doc #: 55 Filed: 05/05/20 Page: 10 of 10 PAGEID #: 2498




 the denial of a constitutional right, a petitioner must show “that reasonable jurists

 could debate whether (or, for that matter, agree that) the petition should have

 been resolved in a different manner or that the issues presented were ‘adequate

 to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S.

 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)).

 When a claim has been denied on procedural grounds, a certificate of

 appealability may issue if the petitioner establishes that jurists of reason would

 find it debatable whether the petition states a valid claim of the denial of a

 constitutional right and that jurists of reason would find it debatable whether the

 district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the

 dismissal of Petitioner’s claims as procedurally defaulted or without merit. The

 Court therefore DECLINES to issue a certificate of appealability.

       The Court certifies that the appeal would not be in good faith and that an

 application to proceed in forma pauperis on appeal should be DENIED.

       IT IS SO ORDERED.

                                         _/s/ Michael H. Watson_______________
                                         MICHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT




 Case No. 2:18-cv-387                                                    Page 10 of 10
